Exhibit 10.4

 

LOGO [g937955g78q40.jpg]

CANADIAN SECURITY AGREEMENT

THIS CANADIAN SECURITY AGREEMENT (this “Agreement”) is made as of June 30, 2015,
by Mad Catz Interactive, Inc. (“Parent”) and 1328158 Ontario Inc. (“MCC”)
(collectively, the “Debtors” and each a “Debtor”) in favour of NewStar Business
Credit, LLC, a Delaware limited liability company, as Administrative Agent
(together with its successors and assigns, the “Secured Party”) for the Lenders
under the Loan Agreement (as defined below).

WHEREAS, Mad Catz, Inc. (together with its successors and assigns, the
“Borrower”), MCC, Parent, Secured Party and the lenders from time to time party
thereto (collectively, the “Lenders”) have entered into that certain Loan and
Security Agreement of even date herewith (as amended, restated supplemented or
otherwise modified from time to time, the “Loan Agreement”), pursuant to which
Lenders have agreed to make available a revolving line of credit to the
Borrower, all in accordance with and subject to the terms and conditions set
forth in the Loan Agreement;

WHEREAS, it is a condition precedent to Lenders’ obligations to make the Loans
and advances under the Loan Agreement, that each of the Debtors (i) execute and
deliver a Canadian Guaranty Agreement, dated as of the date hereof, in favour of
Secured Party, for the benefit of Lender Parties (the “Guaranty”), guaranteeing
all obligations of the Borrower under the Loan Agreement and the other Loan
Documents, and (ii) pledge to Secured Party, for the benefit of Lenders, the
Pledged Collateral (as hereinafter defined) as security for such Debtor’s
Secured Obligations (as hereinafter defined);

WHEREAS, The Parent acknowledges and confirms that it owns one-hundred percent
(100%) of the Borrower. Each Debtor acknowledges and confirms that (a) it will
directly or indirectly benefit from the Loans from Lenders to the Borrower,
(b) the Loans constitute valuable consideration to the Debtors, (c) this
Agreement is intended to be an inducement to Lenders to execute, deliver and
perform the Loan Agreement and the other Loan Documents and for Lenders to
extend the Loans to the Borrower, and (d) each Lender is relying upon this
Agreement in making and advancing the Loans to the Borrower.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, and as an inducement for Secured Party and each Lender to
enter into the Loan Agreement and other Loan Documents, the parties hereto,
intending to be legally bound hereby, do agree as follows:

 

   CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

1.

DEFINITIONS AND REFERENCES

1.1. General Definitions.  As used herein, the terms “Agreement”, “Borrower”,
“Debtor”, “Debtors”, “Guaranty”, “Lender”, “Loan Agreement”, “Parent” and
“Secured Party” shall have the meanings indicated above, and the following terms
shall have the following meanings:

“Account” has the meaning prescribed for such term as defined by the PPSA, which
definition is incorporated herein by reference, and includes, without
limitation, a right to payment of a monetary obligation, whether or not earned
by performance, for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, or for services rendered or to be rendered.

“Chattel Paper” has the meaning prescribed for such term as defined by the PPSA,
which definition is incorporated herein by reference, and includes, without
limitation, a record or records that evidence both a monetary obligation and a
security interest in specific goods, a security interest in specific goods and
software used in the goods, a security interest in specific goods and license of
software used in the goods, a lease of specific goods, or a lease of specific
goods and license of software used in the goods. “Chattel Paper” includes,
without limitation, electronic chattel paper.

“CIPO” means the Canadian Intellectual Property Office.

“Document of Title” has the meaning prescribed for such term as defined by the
PPSA, which definition is incorporated herein by reference, and includes,
without limitation, any bill of lading, dock warrant, dock receipt, warehouse
receipt or order for the delivery of goods, or any other document which in the
regular course of business or financing is treated as adequately evidencing that
the person in possession of it is entitled to receive, hold and dispose of the
document and the goods it covers, and which purports to be issued by or
addressed to a bailee and purporting to cover goods in the bailee’s possession
which are either identified or are fungible portions of an identified mass.

“Domestic Subsidiary” means any direct or indirect Subsidiary of any Debtor that
is organized under the laws of the United States of America, any state thereof,
the District of Columbia, Canada, or any province or territory of Canada.

“Equipment” has the meaning prescribed for such term as defined by the PPSA,
which definition is incorporated herein by reference, wherever located, and
whether now or hereafter existing and all parts thereof, all accessions thereto
and all replacements therefor. The Equipment includes, without limitation, with
respect to a Person, all personal property used or useable by such Person in its
business.

“Excluded Property” means, with respect to any Credit Party, collectively,
(i) property of such Credit Party subject to Liens permitted by clauses (c),
(d) or (m) of the definition of Permitted Liens solely in the event and to the
extent that a grant or perfection of a Lien in favour of Secured Party on any
such property is prohibited by or results in a breach or termination of, or

 

  2    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

constitutes a default under, the documentation governing such Liens or the
obligations secured by such Liens (other than to the extent that such terms
would be rendered ineffective pursuant to any provision of the PPSA (or any
successor provision or provisions) of any relevant jurisdiction and other than
to the extent all necessary consents to creation, attachment and perfection of
the Secured Party’s Liens thereon have been obtained) and, in any event,
immediately upon the ineffectiveness, lapse or termination of such terms or the
obtainment of such consents, such property shall cease to constitute Excluded
Property and shall be Pledged Collateral to the extent otherwise provided for in
the Loan Documents, (ii) any personal property lease, contract, permit, license,
franchise or letter-of-credit right of such Credit Party solely in the event and
to the extent that a grant or perfection of a Lien on such personal property
lease, contract, permit, license, franchise or letter-of-credit right is
prohibited by applicable law or results in a breach or termination of, or
constitutes a default under, any such personal property lease, contract, permit,
license, franchise or letter-of-credit-right (other than to the extent that such
law or terms would be rendered ineffective pursuant to any provision of the PPSA
(or any successor provision or provisions) of any relevant jurisdiction and
other than to the extent all necessary consents to creation, attachment and
perfection of the Secured Party’s Liens thereon have been obtained) and, in any
event, immediately upon the ineffectiveness, lapse or termination of such law or
terms or the obtainment of such consents, such personal property lease,
contract, permit, license, franchise or letter-of-credit right shall cease to
constitute Excluded Property, and shall be Pledged Collateral to the extent
otherwise provided for in the Loan Documents, (iii) the voting equity interests
of any Foreign Subsidiary, and (iv) any Canadian proposed use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such proposed use trademark applications under applicable law, provided that
upon submission and acceptance by CIPO of an amendment to allege use such
proposed use trademark application shall cease to constitute Excluded Property
and shall be pledged Collateral to the extent otherwise provided for in the Loan
Documents.

“Foreign Subsidiary” means a Subsidiary any Debtor that is not a Domestic
Subsidiary.

“Futures Account” has the meaning prescribed for such term as defined by the
PPSA, which definition is incorporated herein by reference.

“Intangible” has the meaning prescribed for such term as defined by the PPSA,
which definition is incorporated herein by reference, and in any event includes,
without limitation, all intangible personal property of every kind and nature
(other than Accounts, Chattel Paper, Documents of Title, Instruments, Investment
Property, letter-of-credit rights, letters of credit and money), including,
without limitation, contract rights, business records, rights and claims against
carriers and shippers, customer lists, registrations, licenses, franchises, tax
refund claims, rights to indemnification, warranty or guaranty contract, claims
for any damages arising out of or for breach or default under or in connection
with any contract, rights to exercise or enforce remedies, powers and privileges
under any contract and rights and claims to any amounts payable under any
contract of insurance, including without limitation, business interruption,
property, casualty, key employee life or any other insurance.

“Instrument” has the meaning prescribed for such term as defined by the PPSA,
which definition is incorporated herein by reference, and includes, without
limitation, a negotiable

 

  3    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

instrument or any other writing that evidences a right to the payment of a
monetary obligation, is not itself a security agreement or lease, and is of a
type that in the ordinary course of business is transferred by delivery with any
necessary endorsement or assignment.

“Inventory” has the meaning prescribed for such term as defined by the PPSA,
which definition is incorporated herein by reference, and includes, without
limitation, with respect to a Person, goods (including goods in-transit) that
(a) are held or to be held by such Person for sale or lease or to be furnished
under a contract of service, (b) are leased or to be leased by such Person as
lessor or (c) consist of raw materials, work in process, finished goods or
materials used or consumed in such Person’s business.

“Investment Property” has the meaning prescribed for such term as defined by the
PPSA, which definition is incorporated herein by reference, and includes,
without limitation, a security (whether certificated or uncertificated) security
entitlement, securities account, commodity contract, or commodity account.

“IP Security Agreement” means each Patent, Trademark and Copyright Security
Agreement that may from time to time be executed by a Debtor in favour of
Secured Party, for the benefit of Lenders.

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute, or contract, and including a security
interest, collateral assignment, charge, claim, or lien arising from a security
agreement, mortgage, deed of trust, encumbrance, pledge, hypothecation,
assignment, deposit arrangement, conditional sale, trust receipt, lease,
consignment or bailment for security purposes or similar agreement, or any
contingent or other agreement to provide any of the foregoing.

“Machinery” refers to Pledged Collateral that would be classified within the
definition of “Equipment” but for the fact that such items have become so
affixed to the related real property that an interest has arisen therein under
real property law.

“Other Liable Party” means any Person, other than Debtor, who may now or may at
any time hereafter be primarily or secondarily liable for any of the Secured
Obligations or the Obligations or who may now or may at any time hereafter have
granted to Secured Party a Lien upon any property as security for the Secured
Obligations or the Obligations.

“Pledged Collateral” means all property, of whatever type, which is described in
Section 2.1 as being at any time subject to a security interest granted
hereunder to Secured Party.

“PPSA” means the Personal Property Security Act, RSO 1990, c P.10 and the
Minister’s Orders and regulations thereunder, in each case as in effect in the
Province of Ontario from time to time or, when the laws of any other
jurisdiction govern the perfection, priority or enforcement of any Lien, the
Personal Property Security Act or such other applicable legislation in effect
from time to time in such other jurisdiction.

“Proceeds” means, with respect to any property of any kind, all proceeds of, and
all other profits, products, rentals or receipts, in whatever form, arising from
any sale, exchange,

 

  4    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

collection, lease, licensing or other disposition of, distribution in respect
of, or other realization upon, such property, including all claims against third
parties for loss of, damage to or destruction of, or for proceeds payable under
(or unearned premiums with respect to) insurance in respect of, such property
(regardless of whether Secured Party is named a loss payee thereunder), and any
payments paid or owing by any third party under any indemnity, warranty, or
guaranty with respect to such property, and any condemnation or requisition
payments with respect to such property, in each case whether now existing or
hereafter arising.

“Proprietary Rights” means inventions, designs, blueprints, plans,
specifications, licenses, permits, patents, patent rights, copyrights, works
which are the subject matter of copyrights, trademarks, service marks, trade
names, trade styles, patent, trademark and service mark applications, trade
secrets, good will and all licenses and rights related to any of the foregoing,
and all other rights under any of the foregoing, all extensions, renewals,
reissues, divisions and continuations of any of the foregoing, and all rights to
sue for past, present and future infringement of any of the foregoing.

“Secured Obligations” has the meaning given to such term in Section 2.2.

“Securities Account” has the meaning prescribed for such term as defined by the
PPSA, which definition is incorporated herein by reference.

1.2. Other Definitions.  Reference is hereby made to the Loan Agreement for a
statement of the terms thereof. All capitalized terms used in this Agreement
which are defined in the Loan Agreement and not otherwise defined herein shall
have the same meanings herein as set forth therein. All terms used in this
Agreement which are defined in the PPSA and not otherwise defined herein or in
the Loan Agreement shall have the same meanings herein as set forth therein,
except where the context otherwise requires. The parties intend that the terms
used herein which are defined in the PPSA have, at all times, the broadest and
most inclusive meanings possible. Accordingly, if the PPSA shall in the future
be amended or held by a court to define any term used herein more broadly or
inclusively than the PPSA in effect on the date hereof, then such term, as used
herein, shall be given such broadened meaning. If the PPSA shall in the future
be amended or held by a court to define any term used herein more narrowly, or
less inclusively, than the PPSA in effect on the date hereof, such amendment or
holding shall be disregarded in defining terms used herein.

1.3. Attachments.  All exhibits or schedules which may be attached to this
Agreement are a part hereof for all purposes.

1.4. Amendment of Defined Instruments.  Unless the context otherwise requires or
unless otherwise provided herein, references in this Agreement to a particular
agreement, instrument or document (including, but not limited to, references in
Section 2.1) also refer to and include all renewals, extensions, amendments,
modifications, supplements or restatements of any such agreement, instrument or
document, provided that nothing contained in this Section shall be construed to
authorize any Person to execute or enter into any such renewal, extension,
amendment, modification, supplement or restatement.

 

  5    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

1.5. References and Titles.  All references in this Agreement to Exhibits,
Articles, Sections, subsections, and other subdivisions refer to the Exhibits,
Articles, Sections, subsections and other subdivisions of this Agreement unless
expressly provided otherwise. Titles appearing at the beginning of any
subdivision are for convenience only and do not constitute any part of any such
subdivision and shall be disregarded in construing the language contained in
this Agreement. The words “this Agreement”, “herein”, “hereof”, “hereby”,
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The phrases “this
Section” and “this subsection” and similar phrases refer only to the Sections or
subsections hereof in which the phrase occurs. The word “or” is not exclusive,
and the word “including” (in all of its forms) means “including without
limitation”. Pronouns in masculine, feminine and neuter gender shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa unless the context otherwise
requires.

2.

SECURITY INTEREST

2.1. Grant of Security Interest.  To secure the payment and performance of such
Debtor’s Secured Obligations, each Debtor hereby pledges and assigns to Secured
Party and grants to Secured Party a continuing security interest, lien and
collateral assignment, for the benefit of Lender Parties, in and to all right,
title and interest of such Debtor in and to any and all of the its personal
property, whether now owned or existing or hereafter acquired or arising and
regardless of where located including, without limitation, the following
(collectively, the “Pledged Collateral”): all Accounts, Inventory, Equipment,
Machinery, any other goods, Intangibles, Chattel Paper, letter-of-credit rights,
Proprietary Rights, Instruments, Documents of Title, Investment Property,
Securities Accounts, Futures Accounts, commodities accounts, money, cash, cash
equivalents, letters of credit, securities and other personal property of any
kind and at any time held directly or indirectly by Debtor, all books and
records, whether in tangible or intangible form, all other assets, if any, and
all accessions to, substitutions for and replacements, products and Proceeds of
any of the foregoing; provided, however, that the Pledged Collateral shall not
include the Excluded Property.

In each case, the foregoing shall be covered by this Agreement, whether such
Debtor’s ownership or other rights therein are presently held or hereafter
acquired and howsoever such Debtor’s interests therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

2.2. Secured Obligations Secured.  The security interest created hereby by each
Debtor in its Pledged Collateral constitutes continuing collateral security for
all of the following obligations, indebtedness and liabilities, whether now
existing or hereafter incurred or arising:

(a) [Intentionally Deleted.]

(b) Guaranteed Indebtedness.  The payment by such Debtor, when due and payable,
of all amounts from time to time owing by such Debtor under or in respect of the
Canadian Guaranty Agreement or any of the other Loan Documents, as applicable,
to which such

 

  6    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

Debtor is a party, and the due performance by such Debtor of all of its other
respective obligations under or in respect of the Canadian Guaranty Agreement
and such other Loan Documents, as applicable, in each case whether now existing
or hereafter incurred or arising.

(c) Renewals.  All renewals, extensions, amendments, modifications, supplements,
or restatements of or substitutions for any of the foregoing.

(d) Performance.  The due performance and observance by such Debtor of all of
its other obligations from time to time existing under or in respect of any of
the Loan Documents.

As used herein referring to each Debtor, the term “Secured Obligations” refers
to all of such Debtor’s present and future indebtedness, obligations and
liabilities of whatever type which are described above in this section,
including any interest which accrues after the commencement of any case,
proceeding, or other action relating to the bankruptcy, insolvency, or
reorganization of such Debtor. Each Debtor hereby acknowledges that its Secured
Obligations are owed to the various Lenders and that each Lender is entitled to
the benefits of the Liens given under this Agreement.

2.3. Attachment.  Each Debtor acknowledges that value has been given. The
security interest created herein is intended to attach, as to all of the Pledged
Collateral, upon the execution by the Debtors of this Agreement.

2.4. Leases.  The last day of any term reserved by any real property lease,
written or unwritten, or any agreement to lease real property, now held or
subsequently acquired by each Debtor is excepted out of the security interest
created hereby. As further security for the payment and performance of the
Secured Obligations, each Debtor agrees that it will stand possessed of the
reversion of such last day of the term and shall hold it in trust for the
Secured Party for the purpose of this Agreement. Each Debtor shall assign and
dispose of the same in such manner as the Secured Party may from time to time
direct in writing without cost or expense to the Secured Party. Upon any sale,
assignment, sublease or other disposition of such lease or agreement to lease,
the Secured Party shall, for the purpose of vesting the residue of any such term
in any purchaser, sublessee or such other acquiror of the real property lease,
agreement to lease or any interest in any of them, be entitled by deed or other
written instrument to assign to such other person, the residue of any such term
in place of the applicable Debtor and to vest the residue freed and discharged
from any obligation whatsoever respecting the same.

3.

REPRESENTATIONS, WARRANTIES AND COVENANTS

3.1. Representations and Warranties.  Each Debtor hereby represents and warrants
to Secured Party and each other Lender Party that each representation and
warranty made in the Loan Agreement with respect to such Debtor is true and
correct on and as of the date hereof (except to the extent any such
representations and warranties relate solely to an earlier date) and further
represents and warrants to Secured Party and Lenders as follows:

 

  7    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

(a) Name, Place of Business and Formation.  Parent is a corporation organized
under the federal laws of Canada and MCC is a corporation organized under the
laws of the Province of Ontario, and California is each Debtor’s location as
determined in accordance with the PPSA. Each Debtor has not conducted business
under any name except the name in which it has executed this Agreement, which is
the exact name as it appears in such Debtor’s organizational documents, as
amended, as filed with such Debtor’s jurisdiction of organization, unless
otherwise disclosed to Secured Party. Each Debtor’s principal place of business
and chief executive office, and the place where Debtor keeps its books and
records concerning the Pledged Collateral is located at its address referenced
in Section 5.1 below.

(b) Ownership Free of Liens.  Each Debtor has good and marketable title to its
Pledged Collateral, free and clear of all Liens, encumbrances or adverse claims
except for any Permitted Liens. No effective financing statement or other
registration or instrument similar in effect covering all or any part of the
Pledged Collateral is on file in any recording office except any which have been
filed (i) in favour of Secured Party relating to this Agreement or (ii) in
connection with other Permitted Liens. None of the Pledged Collateral is in the
possession of any Person other than such Debtor or Secured Party, except for
Pledged Collateral being transported in the ordinary course of business.

(c) No Conflicts or Consents.  Neither the ownership or the intended use of its
Pledged Collateral by each Debtor, nor the grant of the security interest by
such Debtor to Secured Party herein, nor the exercise by Secured Party of its
rights or remedies hereunder, will (i) conflict with any provision of (a) any
domestic or foreign law, statute, rule or regulation, (b) the articles or
certificate of incorporation, charter or bylaws of such Debtor, or (c) any
agreement, judgment, license, order or permit applicable to or binding upon such
Debtor, or (ii) result in or require the creation of any Lien upon any assets or
properties of such Debtor except for Permitted Liens. Except as expressly
contemplated in the Loan Documents, no consent, approval, authorization or order
of, and no notice to or filing with any court, governmental authority or third
party is required in connection with the grant by such Debtor of the security
interest herein, or the exercise by Secured Party of its rights and remedies
hereunder.

(d) Security Interest.  Each Debtor has and will have at all times full right,
power and authority to grant a security interest in its Pledged Collateral to
Secured Party as provided herein, free and clear of any Lien, adverse claim, or
encumbrance other than Permitted Liens. This Agreement creates a valid and
binding security interest in favour of Secured Party in each Debtor’s Pledged
Collateral, which security interest secures all of such Debtor’s Secured
Obligations.

(e) Perfection.  The taking possession by Secured Party of all money
constituting Pledged Collateral from time to time will perfect Secured Party’s
security interest hereunder in such Pledged Collateral. Secured Party’s control
of all Investment Property, Securities Accounts and Futures Accounts
constituting Pledged Collateral from time to time will perfect, and establish
the first priority of, Secured Party’s security interest hereunder in such
Pledged Collateral. The filing of a financing statement pursuant to the PPSA in
the province in which each Debtor is located (as determined in accordance with
the PPSA) which sufficiently indicates all Proprietary Rights included within
the Pledged Collateral, together with the filing of each Debtor’s IP Security
Agreement, if any, with CIPO will perfect Secured Party’s security

 

  8    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

interest hereunder in all Proprietary Rights included within the Pledged
Collateral. The filing of a financing statement pursuant to the PPSA in each
province in which each Debtor is organized, has assets or carries on business
which sufficiently indicates all other Pledged Collateral will perfect, and
establish the first priority (subject only to Permitted Liens) of, Secured
Party’s security interest hereunder in such Pledged Collateral. No further or
subsequent filing, recording, registration, other public notice or other action
is necessary to perfect or otherwise continue, preserve or protect such security
interest except (i) for renewal statements described in the PPSA, (ii) for
filings required to be filed in the event of a change in the name, identity, or
structure of each Debtor or in connection with the relocation to any
jurisdiction by a Debtor, an issuer or a securities intermediary, or upon the
transfer by a Debtor of any of the Pledged Collateral, or (iii) in the event any
financing statement filed by Secured Party relating hereto otherwise becomes
inaccurate or incomplete.

(f) Accounts.  Each Account (if any) represents the valid and legally binding
indebtedness of a bona fide Account Debtor arising from the sale or lease by
Debtor of goods or the rendition by Debtor of services and is not subject to
contra accounts, setoffs, defences or counterclaims by or available to the
applicable Account Debtor except as disclosed to Secured Party in writing. Goods
(if any) which have been delivered to, and services which have been rendered by
Debtor to the applicable Account Debtor have been accepted by such Account
Debtor, and the amount shown as to each Account on Debtor’s books is the true
and undisputed amount owing and unpaid thereon, subject only to discounts,
allowances, rebates, credits and adjustments to which such Account Debtor has a
right and which have been disclosed to Secured Party in writing.

(g) Proprietary Rights.  All Proprietary Rights included within the Pledged
Collateral which are material to each Debtor’s business as of the most recent
Reporting Date are listed on Schedule 7.15 to the Loan Agreement. All such
Proprietary Rights are valid and enforceable and are not subject to any claim,
judgment or administrative or arbitral decision that questions their validity or
enforceability, such Debtor’s purported rights thereunder, or such Debtor’s
rights to use the same in its business.

(h) Documents of Title, Instruments and Chattel Paper.  All Documents of Title,
Instruments and Chattel Paper included within the Pledged Collateral and all
signatures and endorsements thereon are complete, valid and genuine.

3.2. General Covenants Applicable to Pledged Collateral.  Unless Secured Party
shall otherwise consent in writing, each Debtor will at all times comply with
the covenants contained in the Loan Agreement which are applicable to it for so
long as any part of such Debtor’s Secured Obligations or the Commitment is
outstanding. In addition, each Debtor will at all times comply with
Section 3.2(a) below.

(a) Change of Name, Location, or Structure; Additional Filings.  Each Debtor
recognizes that financing statements pertaining to the Pledged Collateral have
been or may be filed pursuant to the PPSA in each province in which such Debtor
is organized, carries on business, has assets, or where its books and records
are kept or where it’s chief executive office is located (within the meaning of
the PPSA). Without limitation of any other covenant herein, no Debtor will cause
or permit any Inventory, Securities or Equipment to be moved from the

 

  9    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

jurisdictions specified in Schedule 7.11 of the Loan Agreement or any change to
be made in its name, identity or corporate structure, or any change to be made
to its jurisdiction of organization, its principle place of business or its
chief executive office, unless such Debtor shall have first (1) notified Secured
Party of such change at least thirty (30) days prior to the effective date of
such change, (2) taken all action requested by Secured Party for the purpose of
further confirming and protecting Secured Party’s security interests and rights
under this Agreement and the perfection and priority thereof, and (3) if
requested by Secured Party, provided to Secured Party a legal opinion to its
satisfaction confirming that such change will not adversely affect in any way
Secured Party’s security interests and rights under this Agreement or the
perfection or priority thereof. In any notice furnished pursuant to this
subsection, Debtor will expressly state that the notice is required by this
Agreement and contains facts that may require additional filings of financing
statements or other notices for the purposes of continuing perfection of Secured
Party’s security interest in the Pledged Collateral.

4.

REMEDIES, POWERS AND AUTHORIZATIONS

4.1. Normal Provisions Concerning the Pledged Collateral.

(a) Authorization to File Financing Statements.  Each Debtor hereby irrevocably
authorizes Secured Party at any time and from time to time to file, without the
signature of such Debtor, in any jurisdiction any amendments to existing
financing statements and any initial financing statements and amendments thereto
that (a) indicate the Pledged Collateral (i) as “all present and after acquired
property” of such Debtor and all proceeds thereof, and all rights and privileges
with respect thereto” or words of similar effect, regardless of whether any
particular asset comprised in the Pledged Collateral falls within the scope of
the PPSA, or (ii) as being of an equal or lesser scope or with greater detail;
(b) contain any other information required by the PPSA for the sufficiency or
filing office acceptance of any financing statement or amendment; and (c) are
necessary to properly effectuate the transactions described in the Loan
Documents, as determined by Secured Party in its discretion. Each Debtor agrees
to furnish any such information to Secured Party promptly upon request. Each
Debtor further agrees that a carbon, photographic or other reproduction of this
Agreement or any financing statement describing any Pledged Collateral is
sufficient as a financing statement and may be filed in any jurisdiction by
Secured Party.

(b) Power of Attorney.  Each Debtor hereby appoints Secured Party as such
Debtor’s attorney in fact and proxy, with full authority in the place and stead
of such Debtor and in the name of such Debtor or otherwise, from time to time in
Secured Party’s discretion, to take any action and to execute any instrument
which Secured Party may deem necessary or advisable to accomplish the purposes
of this Agreement (and as more specifically set forth in the Loan Agreement),
such Debtor hereby acknowledges that such power of attorney and proxy are
coupled with an interest, are irrevocable, and are to be used by Secured Party
for the sole benefit of Lender Parties.

(c) Performance by Secured Party.  If any Debtor fails to perform any agreement
or obligation contained herein, Secured Party may itself perform, or cause

 

  10    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

performance of, such agreement or obligation, and the expenses of Secured Party
incurred in connection therewith shall be payable by the Debtors under
Section 4.5.

(d) Bailees.  If any Pledged Collateral is at any time in the possession or
control of any warehouseman, bailee or any of the Debtors’ agents or processors,
the Debtors shall, upon the request of Secured Party, notify such warehouseman,
bailee, agent or processor of Secured Party’s rights hereunder and instruct such
Person to hold all such Pledged Collateral for Secured Party’s account subject
to Secured Party’s instructions. (No such request by Secured Party shall be
deemed a waiver of any provision hereof which was otherwise violated by such
Pledged Collateral being held by such Person prior to such instructions by the
Debtors.)

4.2. Event of Default Remedies. If an Event of Default shall have occurred and
be continuing, Secured Party may from time to time in its discretion, without
limitation and without notice except as expressly provided below:

(a) exercise in respect of the Pledged Collateral, in addition to any other
rights and remedies provided for herein, under the other Loan Documents, or
otherwise available to it, all the rights and remedies of a secured party on
default under the PPSA (whether or not the PPSA applies to the affected Pledged
Collateral);

(b) require each Debtor to, and such Debtor hereby agrees that it will at its
expense and upon request of Secured Party forthwith, assemble all or part of the
Pledged Collateral as directed by Secured Party and make it (together with all
books, records and information of such Debtor relating thereto) available to
Secured Party at a place to be designated by Secured Party which is reasonably
convenient to both parties;

(c) prior to the disposition of any Pledged Collateral, (i) to the extent
permitted by applicable law, enter, with or without process of law and without
breach of the peace, any premises where any of the Pledged Collateral is or may
be located, and without charge or liability to Secured Party seize and remove
such Pledged Collateral from such premises, (ii) have access to and use any
Debtor’s books, records, and information relating to the Pledged Collateral, and
(iii) store or transfer any of the Pledged Collateral without charge in or by
means of any storage or transportation facility owned or leased by any Debtor,
process, repair or recondition any of the Pledged Collateral or otherwise
prepare it for disposition in any manner and to the extent Secured Party deems
appropriate and, in connection with such preparation and disposition, use
without charge any copyright, trademark, trade name, patent or technical process
used by any Debtor;

(d) reduce its claim to judgment or foreclose or otherwise enforce, in whole or
in part, the security interest created hereby by any available judicial
procedure;

(e) dispose of, at its office, on the premises of any Debtor or elsewhere, all
or any part of the Pledged Collateral, as a unit or in parcels, by public or
private proceedings, and by way of one or more contracts (it being agreed that
the sale of any part of the Pledged Collateral shall not exhaust Secured Party’s
power of sale, but sales may be made from time to time, and at any time, until
all of the Pledged Collateral has been sold or until the Secured

 

  11    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

Obligations have been paid and performed in full), and at any such sale it shall
not be necessary to exhibit any of the Pledged Collateral;

(f) buy (or allow one or more of Lenders to buy) the Pledged Collateral, or any
part thereof, at any public sale;

(g) buy (or allow one or more of Lenders to buy) the Pledged Collateral, or any
part thereof, at any private sale; and

(h) apply by appropriate judicial proceedings for appointment of a receiver for
the Pledged Collateral, or any part thereof, and each Debtor hereby consents to
any such appointment.

Each Debtor agrees that, to the extent notice of sale shall be required by law,
at least ten (10) days’ notice to such Debtor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. Secured Party shall not be obligated to make
any sale of Pledged Collateral regardless of notice of sale having been given.
Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

4.3. Application of Proceeds.  If any Event of Default shall have occurred and
be continuing, Secured Party may in its discretion apply any cash held by
Secured Party as Pledged Collateral, and any cash proceeds received by Secured
Party in respect of any sale of, collection from, or other realization upon all
or any part of the Pledged Collateral, in accordance with the terms of
Section 4.7 of the Loan Agreement.

4.4. Deficiency.  In the event that the proceeds of any sale, collection or
realization of or upon Pledged Collateral by Secured Party are insufficient to
pay all of the Secured Obligations and any other amounts to which Secured Party
is legally entitled, the Debtors shall be liable for the deficiency, together
with interest thereon as provided in the governing Loan Documents or (if no
interest is so provided) at such other rate as shall be fixed by applicable law,
together with the costs of collection and the reasonable fees of any attorneys
employed by Secured Party or Lenders to collect such deficiency.

4.5. Indemnity.  DEBTOR AGREES TO DEFEND, INDEMNIFY AND HOLD EACH INDEMNIFIED
PERSON HARMLESS FROM AND AGAINST ANY AND ALL INDEMNIFIED CLAIMS INCLUDING THOSE
INDEMNIFIED CLAIMS WHICH RELATE TO OR ARISE OUT OF ANY INDEMNIFIED PERSON’S OWN
NEGLIGENCE, provided, that no Debtor shall have any obligation hereunder to any
Indemnified Person with respect to Indemnified Claims resulting solely and
directly from the willful misconduct or gross negligence of such Indemnified
Person. The agreements in this Section shall survive any termination of this
Agreement or any Guaranty or the payment and performance in full of all of
Borrowers’ Obligations under the Loan Agreement.

4.6. Non Judicial Remedies.  In granting to Secured Party the power to enforce
its rights hereunder without prior judicial process or judicial hearing, each
Debtor expressly waives, renounces and knowingly relinquishes any legal right
which might otherwise require Secured

 

  12    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

Party to enforce its rights by judicial process. In so providing for non
judicial remedies, each Debtor recognizes and concedes that such remedies are
consistent with the usage of trade, are responsive to commercial necessity, and
are the result of a bargain at arm’s length. Nothing herein is intended,
however, to prevent Secured Party from resorting to judicial process at its
option.

4.7. Other Recourse.  Each Debtor waives any right to require Secured Party or
any other Lender Party to proceed against any other Person, to exhaust any
Pledged Collateral or other security for such Debtor’s Secured Obligations, to
have any Other Liable Party joined with such Debtor in any suit arising out of
such Debtor’s Secured Obligations or this Agreement, or to pursue any other
remedy in Secured Party’s power. Each Debtor further waives any and all notice
of acceptance of this Agreement and of the creation, modification,
rearrangement, renewal or extension for any period of any of the Secured
Obligations of any Other Liable Party from time to time. Each Debtor further
waives any defence arising by reason of any disability or other defence of any
Other Liable Party or by reason of the cessation from any cause whatsoever of
the liability of any Other Liable Party. This Agreement shall continue
irrespective of the fact that the liability of any Other Liable Party may have
ceased and irrespective of the validity or enforceability of any other Loan
Document to which any Debtor or any Other Liable Party may be a party, and
notwithstanding any death, incapacity, reorganization, or bankruptcy of any
Other Liable Party or any other event or proceeding affecting any Other Liable
Party. Until all of such Debtor’s Secured Obligations shall have been paid in
full, no Debtor shall have any right to subrogation and such Debtor waives the
right to enforce any remedy which Secured Party or any Lender has or may
hereafter have against any Other Liable Party, and waives any benefit of and any
right to participate in any other security whatsoever now or hereafter held by
Secured Party. Each Debtor authorizes Secured Party and each other Lender Party,
without notice or demand, without any reservation of rights against such Debtor,
and without in any way affecting such Debtor’s liability hereunder or on such
Debtor’s Secured Obligations, from time to time to (a) take or hold any other
property of any type from any other Person as security for such Debtor’s Secured
Obligations, and exchange, enforce, waive and release any or all of such other
property, (b) apply the Pledged Collateral or such other property and direct the
order or manner of sale thereof as Secured Party may in its discretion
determine, (c) renew, extend for any period, accelerate, modify, compromise,
settle or release any of the obligations of any Other Liable Party in respect to
any or all of the Secured Obligations or other security for the Secured
Obligations, (d) waive, enforce, modify, amend or supplement any of the
provisions of any Loan Document with any Person other than Debtor, and
(e) release or substitute any Other Liable Party.

4.8. Limitation on Duty of Secured Party in Respect of Pledged
Collateral.  Beyond the exercise of reasonable care in the custody thereof,
Secured Party shall have no duty as to any Pledged Collateral in its possession
or control or in the possession or control of any agent or bailee or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. Secured Party shall be deemed to have exercised reasonable care in the
custody of the Pledged Collateral in its possession if the Pledged Collateral is
accorded treatment substantially equal to that which it accords its own
property, and shall not be liable or responsible for any loss or damage to any
of the Pledged Collateral, or for any diminution in the value thereof, by reason
of the act or omission of any warehouseman, carrier, forwarding agency,
consignee or other agent or bailee selected by Secured Party in good faith.

 

  13    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

4.9. Appointment of Collateral Agents.  At any time or times, in order to comply
with any legal requirement in any jurisdiction, Secured Party may appoint any
bank or trust company or one or more other Persons, either to act as co-agent or
co-agents, jointly with Secured Party, or to act as separate agent or agents on
behalf of Lenders, with such power and authority as may be necessary for the
effectual operation of the provisions hereof and may be specified in the
instrument of appointment. In so doing Secured Party may, in the name and on
behalf of each Debtor, give to such co-agent or separate agent indemnities and
other protections similar to those provided in Section 4.5.

4.10. Appointment of a Receiver.  Upon the occurrence of any Event of Default
which is continuing, the Secured Party , for the benefit of the Lenders, at the
direction of the Required Lenders, may appoint or reappoint by instrument in
writing, any Person or Persons, whether an officer or officers or an employee or
employees of the Secured Party or not, to be an interim receiver, receiver,
receivers, receiver and manager, liquidator, trustee in bankruptcy or similar
Person (hereinafter called a “Receiver,” which term when used herein shall
include a receiver and manager) of Collateral (including any interest, income or
profits therefrom) and may remove any Receiver so appointed and appoint another
in his/her/its stead. Any such Receiver shall, so far as concerns responsibility
for his/her/its acts, be deemed the agent of each Debtor and not of the Secured
Party or any other Lender, and neither the Secured Party nor any other Lender
shall be in any way responsible for any misconduct, negligence or non-feasance
on the part of any such Receiver or his/her/its servants, agents or employees.
Except as may be otherwise directed by the Secured Party, at the direction of
the Required Lenders, all money or proceeds received from time to time by such
Receiver in carrying out his/her/its appointment shall be received in trust for
and be paid over to the Secured Party. Every such Receiver may be vested with
all or any of the rights and powers of the Secured Party. The identity of the
Receiver, its replacement and its remuneration shall be within the sole and
unfettered discretion of the Required Lenders. Where the “Secured Party” is
referred to in this Section 4, the reference includes, where the context
permits, any Receiver so appointed and the officers, employees, servants or
agents, or such receiver.

4.11. No Obligations under the PPSA.  The Secured Party shall not be liable or
accountable for any failure to exercise its remedies, take possession of,
collect, enforce, realize, sell, lease, license or otherwise dispose of the
Pledged Collateral or to institute any proceedings for such purposes.
Furthermore, neither of the Secured Party nor any other Lender shall have any
obligation to take any steps to preserve rights against prior parties to any
instrument or chattel paper, whether Pledged Collateral or not, and whether or
not in the Secured Party’s or any other Lender’s possession, and shall not be
liable or accountable for failure to do so.

5.

MISCELLANEOUS

5.1. Notices.  Any notice or request hereunder shall be given to each Debtor or
to Secured Party in the manner as set forth in the Loan Agreement.

5.2. Amendments.  No amendment of any provision of this Agreement shall be
effective unless it is in writing and signed by the Debtors and Secured Party,
and no waiver of

 

  14    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

any provision of this Agreement, and no consent to any departure by the Debtors
therefrom, shall be effective unless it is in writing and signed by Secured
Party, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given and to the extent
specified in such writing. In addition, all such amendments and waivers shall be
effective only if given with the necessary approvals of Lenders as required in
the Loan Agreement.

5.3. Preservation of Rights.  No failure on the part of Secured Party or any
other Lender Party to exercise, and no delay in exercising, any right hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. Neither the execution nor
the delivery of this Agreement shall in any manner impair or affect any other
security for the Secured Obligations. The rights and remedies of Secured Party
provided herein and in the other Loan Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law or
otherwise. The rights of Secured Party under any Loan Document against any party
thereto are not conditional or contingent on any attempt by Secured Party to
exercise any of its rights under any other Loan Document against such party or
against any other Person.

5.4. Severability.  If any term or provision of this Agreement is adjudicated to
be invalid under applicable laws or regulations, such provision shall be
inapplicable to the extent of such invalidity or unenforceability without
affecting the validity or enforceability of, the remainder of this Agreement
which shall be given effect so far as possible.

5.5. Survival of Agreements.  It is the express intention and agreement of the
parties hereto that all obligations, covenants, agreements, representations,
warranties, waivers and indemnities made by Debtor herein shall survive the
execution, delivery and termination of this Agreement until all of the
Borrowers’ Obligations under the Loan Agreement (other than contingent
indemnification obligations, to the extent no claim giving rise thereto has been
asserted) are performed in full and indefeasibly paid in full in cash and the
Canadian Guaranty Agreement is terminated.

5.6. Other Liable Parties.  Neither this Agreement nor the exercise by Secured
Party or the failure of Secured Party to exercise any right, power or remedy
conferred herein or by law shall be construed as relieving any Other Liable
Party from liability on the Secured Obligations or any deficiency thereon.

5.7. Assignment.

(a) This Agreement shall inure to the benefit of Secured Party, all future
holders of the Secured Obligations or any of the Pledged Collateral and all
Transferees (as defined below), and each of their respective successors and
permitted assigns. No Debtor may assign, delegate or transfer this Agreement or
any of its rights or obligations under this Agreement, its Canadian Guaranty
Agreement, if applicable, or any other Loan Document without the prior written
consent of Secured Party and Required Lenders. No rights are intended to be
created under this Agreement or under any other Loan Document for the benefit of
any third party donee, creditor or incidental beneficiary of any Debtor. Nothing
contained in this

 

  15    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

Agreement or any other Loan Document shall be construed as a delegation to
Secured Party of any Debtor’s duty of performance, including, without
limitation, any duties under any account or contract in which Secured Party has
a security interest or Lien. This Agreement shall be binding upon each Debtor
and its respective heirs and assigns.

(b) Each Debtor acknowledges that Secured Party and the other Lender Parties at
any time and from time to time may sell, assign or grant participating interests
in or transfer all or any part of its rights or obligations under, this
Agreement to one or more persons, pursuant to the terms set forth in the Loan
Agreement (each such transferee, assignee or purchaser, a “Transferee”). In such
case, the Transferee shall have all of the rights and benefits with respect to
the portion of the Secured Obligations, the Pledged Collateral, this Agreement,
and the other Loan Documents held by it as fully as if such Transferee were the
original holder thereof (including without limitation rights of set-off and
recoupment), and shall become vested with all of the powers and rights given to
Secured Party and/or a Lender Party as applicable hereunder with respect
thereto, and shall be deemed to be a “Secured Party” and/or Lender Party, as
applicable for all purposes hereunder, the predecessor Secured Party or Lender
Party shall thereafter be forever released and fully discharged from any
liability or responsibility hereunder with respect to the rights and interests
so assigned, and either Secured Party or any Transferee may be designated as the
sole agent to manage the transactions and obligations contemplated herein. Each
Debtor hereby grants to any Transferee or any assignee or other transferee or
Secured Party a continuing security interest and Lien in the Pledged Collateral
and any deposits, accounts, instruments, moneys or other property actually or
constructively held by such Transferee, assignee or transferee as security for
such Person’s interest in the Secured Obligations, the Pledged Collateral, its
Guaranty and/or this Agreement and/or the other Loan Documents.

(c) Notwithstanding any other provision of this Agreement, any Guaranty or any
other Loan Document, Secured Party may disclose to any Transferee, all
information, and may furnish to such Transferee copies of reports, financial
statements, certificates, and documents obtained under any provision of this
Agreement or any Loan Document.

5.8. Termination.  This Agreement shall be effective on the date hereof and
shall continue in full force and effect until full performance and satisfaction
and indefeasible payment in full in cash of all of the Secured Obligations
(other than contingent indemnification obligations, to the extent no claim
giving rise thereto has been asserted) and termination of the Loan Agreement,
Canadian Guaranty Agreement and the other Loan Documents, all in accordance with
such Loan Documents, and the rights and powers and security interests and Liens
granted to Secured Party hereunder and the financing statements filed pursuant
hereto shall continue in full force and effect notwithstanding the fact that the
Obligations of the Borrowers under the Loan Agreement may from time to time be
temporarily in a zero or credit position, until all of the Secured Obligations
(other than contingent indemnification obligations, to the extent no claim
giving rise thereto has been asserted) have been indefeasibly paid in full in
cash and performed and satisfied in full and the Loan Documents have been
terminated in accordance with their terms. Each Debtor waives any rights which
it may have under the PPSA or otherwise to demand the filing of termination
statements with respect to the Pledged Collateral, and Secured Party shall not
be required to send such termination statements to Debtor, or to file them

 

  16    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms.

5.9. Governing Law.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF
CANADA APPLICABLE THEREIN WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN ANY ONTARIO COURTS SITTING IN TORONTO, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY OBJECT, INCLUDING ANY OBJECTION TO VENUE ON THE GROUNDS
OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTION. NOTWITHSTANDING THE
FOREGOING, SECURED PARTY SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST ANY CREDIT PARTY OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION
AS SECURED PARTY DEEMS NECESSARY OR APPROPRIATE IN ORDER TO EXERCISE REMEDIES
WITH RESPECT TO THE COLLATERAL.

5.10. Entire Agreement.  This Agreement, each Guaranty and the other Loan
Documents to which any Debtor is a party constitute the entire agreement between
such Debtor and Secured Party with respect to the subject matter hereof and
thereof, and supersede all prior agreements and understandings, if any, relating
to the subject matter hereof or thereof, which are hereby terminated, null and
void and of no further force or effect. Any promises, representations,
warranties or guarantees not herein contained and hereinafter made shall have no
force and effect unless in writing, signed by the Debtors and Secured Party.
Neither this Agreement nor any portion hereof may be changed, modified, amended,
restated, waived, supplemented, canceled or terminated orally or by any course
of dealing or in any other manner other than by an agreement in writing signed
by the Secured Party and the Debtors. Any waiver of this Agreement by Secured
Party shall be limited solely to the express terms and provisions of such
waiver. Each party to this Agreement acknowledges that it has been advised by
counsel in connection with the negotiation and execution of this Agreement, each
Guaranty and the other Loan Documents and is not relying upon oral
representations or statements inconsistent with the terms and/or provisions of
this Agreement.

5.11. Counterparts; Fax.  This Agreement may be separately executed in any
number of counterparts, all of which when so executed shall be deemed to
constitute one and the same Agreement. This Agreement may be validly executed
and delivered by facsimile or other electronic transmission.

 

  17    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

5.12. Waiver of Jury Trial.  EACH DEBTOR, SECURED PARTY AND ANY OTHER LENDER
PARTY EACH IRREVOCABLY WAIVES ITS RESPECTIVE RIGHT TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, ANY GUARANTY, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY KIND BROUGHT BY ANY OF THEM AGAINST THE OTHER, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH DEBTOR, SECURED PARTY AND EACH
OTHER LENDER PARTY EACH AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES
FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT, ANY GUARANTY OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF
OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY GUARANTY AND THE OTHER LOAN
DOCUMENTS, WHETHER OR NOT SPECIFICALLY SET FORTH THEREIN.

5.13. Loan Document.  THIS AGREEMENT IS A “LOAN DOCUMENT”, AS DEFINED IN THE
LOAN AGREEMENT, AND, EXCEPT AS EXPRESSLY PROVIDED HEREIN TO THE CONTRARY, THIS
AGREEMENT IS SUBJECT TO ALL PROVISIONS OF THE LOAN AGREEMENT GOVERNING SUCH LOAN
DOCUMENTS.

5.14. No Oral Agreements.  THIS AGREEMENT, EACH GUARANTY AND THE OTHER LOAN
DOCUMENTS TO WHICH DEBTOR IS A PARTY REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

5.15. Amalgamation.  The Debtors acknowledge and agree that, in the event any
Debtor amalgamates with any other company or companies, it is the intention of
the parties hereto that the term “Debtor,” when used herein, shall apply to each
of the amalgamating companies and to the amalgamated company, such that the
security interest granted hereby:

(a) shall extend to “Pledged Collateral” (as that term is herein defined) owned
by each of the amalgamating companies and the amalgamated company at the time of
amalgamation and to any “Pledged Collateral” thereafter owned or acquired by the
amalgamated company, and

(b) shall secure all Secured Obligations of each of the amalgamating companies
and the amalgamated company to the Secured Party and the Lenders at the time of
amalgamation and all Secured Obligations of the amalgamated company to the
Secured Party and the Lenders thereafter arising. The security interest shall
attach to all “Pledged Collateral” owned by each company amalgamating with any
Debtor, and shall attach to all “Pledged

 

  18    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

Collateral” thereafter owned or acquired by the amalgamated company when such
becomes owned or is acquired.

[The remainder of this page is intentionally left blank.]

 

  19    CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Debtor has executed and delivered this Agreement as of
the date first above written.

 

DEBTORS:

1328158 ONTARIO INC.

By:

 

 /s/ Darren Richardson

Name:

 

 Darren Richardson

Title:

 

 President & CEO

MAD CATZ INTERACTIVE, INC.

By:

 

 /s/ Darren Richardson

Name:

 

 Darren Richardson

Title:

 

 President & CEO

 

   CANADIAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

SECURED PARTY:

NEWSTAR BUSINESS CREDIT, LLC,

as Secured Party

By:

 

 /s/ Greg Gentry

Name:

 

 Greg Gentry

Title:

 

 SVP

 

  2    CANADIAN SECURITY AGREEMENT